  Case 3:19-cv-00303-TJC-JRK Document 1 Filed 03/14/19 Page 1 of 5 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

LACEY PEACOCK, on behalf of himself
And all others similarly situated,

              Plaintiffs,
                                                     Case No.:
v.

NCC BUSINESS SERVICES, INC., and
BENTLEY GREEN APARTMENTS
INVESTORS LLC,

            Defendants.
____________________________________/

                                  NOTICE OF REMOVAL

       Defendant NCC BUSINESS SERVICES, INC. (“NCC”), hereby gives notice, pursuant to

28 U.S.C. §§ 1331, and 28 U.S.C. §§ 1441 and 1446, that the case entitled Lacey Peacock, on

behalf of himself and all others similarly situated v. NCC Business Services, Inc., and Bentley

Green Apartments Investors LLC Case No. 2019-CA-1107, is being removed from the Circuit

Court, Civil Division Division, in and for Duval County, Florida to the United States District

Court for the Middle District of Florida, Jacksonville Division. In support of this Notice,

Defendant NCC states:

       1.     On or about February 11, 2019, Plaintiff, LACEY PEACOCK, filed this action

against Defendants in the Circuit Court, Civil Division, in and for Duval County, Florida under

the caption of Lacey Peacock, on behalf of himself and all others similarly situated v. NCC

Business Services, Inc., and Bentley Green Apartments Investors LLC, Case No. 2019-CA-1107.

Upon information and belief, Plaintiff served Defendant NCC with the initial Complaint on

February 14, 2019. A copy of the state court Complaint and Demand for Jury Trial (Complaint)




                                                                                  303368658v1 1599
  Case 3:19-cv-00303-TJC-JRK Document 1 Filed 03/14/19 Page 2 of 5 PageID 2



is attached hereto as Exhibit A, and a copy of the remaining court file is attached hereto as

Exhibits C, D and E.

       2.      The Complaint consists of alleged violations of the Fair Debt Collection Practices

Act, 15 U.S.C. §§1692e and 1692e(10) ("FDCPA").

       3.      28 U.S.C. §1441(b) provides as follows:

               Any civil action of which the district courts have original jurisdiction
               founded on a claim or right arising under the Constitution, treaties or
               laws of the United States shall be removable without regard to the
               citizenship or residence of the parties. Any other such action shall be
               removable only if none of the parties in interest properly joined and
               served as defendants is a citizen of the State in which such action is
               brought.

       4.      This action is a civil action and is one over which this Court has original subject

matter jurisdiction under 28 U.S.C. §1331, and is an action that can be removed to this District

Court pursuant to 28 U.S.C. §1441, as a result of Plaintiff alleging violations of the FDCPA.

       5.      In the Complaint, Plaintiff alleges that NCC was acting as a debt collector in

attempting to collect a debt from Plaintiff.

       9.      Plaintiff claims NCC violated §§ 1692e and 1692g of the FDCPA in its attempted

collection of amount owed by Plaintiff. Plaintiff seeks recovery of actual damages and statutory

damages pursuant to 15 U.S.C. § 1692(a)(2)(B), prejudgment interest, and costs and reasonable

attorney’s fees under the FDCPA. Plaintiff also alleges violations of Fla. Stat. § 559.72 of the

Florida Consumer Collection Practices Act ("FCCPA").

       10.     The Plaintiff’s complaint invokes federal question jurisdiction because the

allegations involve claims under the FDCPA, 15 U.S.C. §1692 et seq.

       11.     This Court has and should exercise supplemental jurisdiction over Plaintiff's state

law claims under the FCCPA by virtue of the Court's original jurisdiction over Plaintiff's FDCPA

claims. 28 U.S.C. § 1367(a).

                                                2
                                                                                      303368658v1 1599
  Case 3:19-cv-00303-TJC-JRK Document 1 Filed 03/14/19 Page 3 of 5 PageID 3



       12.     This Court should exercise supplemental jurisdiction over Plaintiff's FCCPA

claims because they arise from the same core of (alleged) operative facts and involve

substantially similar questions of law as Plaintiff's FDCPA claims. 28 U.S.C. § 1367(a). Indeed,

all claims asserted in Plaintiff's Complaint arise from Defendants’ alleged debt collection activity

and center on the same conduct alleged to have been made by NCC and Bentley Green

Apartments Investors LLC.       They, therefore, form part of the same case or controversy.

Moreover, Plaintiff's FCCPA claims do not involve novel or complex issues of Florida law or

substantially predominate over the federal claims, and there are no other "compelling" reasons

for declining supplemental jurisdiction in this case. See 28 U.S.C. §§ 1367(a); (c).

       13.     Promptly after the filing of this notice of removal, Defendant will file a copy of

same with the clerk of the County Court of Duval County, Florida and a notice of filing notice of

removal, as required by 28 U.S.C. § 1446. Written notice of the filing of this notice of removal

is also being served upon counsel for the Plaintiff.

       14.     Defendant reserves the right to supplement this notice of removal by adding any

jurisdictional defenses which may independently support a basis for removal.

       15.     Nothing in this notice of removal shall be interpreted as a waiver or

relinquishment of any of Defendant's rights to assert any defense or affirmative matter.

       16.     The undersigned certifies that the Defendants, NCC BUSINESS SERVICES,

INC. and BENTLEY GREEN APARTMENTS INVESTORS LLC, have consented to the

removal of this action from the Fourth Judicial Circuit Court of Duval County, Florida to the

United States District Court, Middle District, Jacksonville Division. Written consent by Bentley

Green Apartments Investors LLC to the removal of this case is attached hereto as Exhibit B.




                                                 3
                                                                                       303368658v1 1599
  Case 3:19-cv-00303-TJC-JRK Document 1 Filed 03/14/19 Page 4 of 5 PageID 4



       17.     The undersigned counsel is authorized by NCC BUSINESS SERVICES, INC. to

file this Notice of Removal, is licensed in the State of Florida, and is a member in good standing

of the Bar of this Court.

       WHEREFORE, Defendant, NCC BUSINESS SERVICES, INC., respectfully requests

that this case proceed in this Court as an action properly removed to it.

                                                  /s/ Barbara Fernandez
                                                  Barbara Fernandez
                                                  Florida Bar No. 0493767
                                                  bfernandez@hinshawlaw.com
                                                  HINSHAW & CULBERTSON LLP
                                                  2525 Ponce de Leon Blvd., 4th Floor
                                                  Coral Gables, FL 33134
                                                  Telephone: 305-358-7747
                                                  Facsimile: 305-577-1063
                                                  Attorneys for Defendant NCC BUSINESS
                                                  SERVICES, INC.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, the foregoing was served via electronic mail

upon counsel listed below:

Justin Seth Drach, Esquire                           Paul L. Hammond
2120 Corporate Square Boulevard, Suite 17            LITCHFIELD CAVO LLP
Jacksonville, Florida 32216                          5201 W. Kennedy Boulevard, Suite 450
justindrach@drachlaw.com                             Tampa, Florida 33609
                                                     hammond@litchfieldcavo.com

                                                  /s/ Barbara Fernandez
                                                  Barbara Fernandez
                                                  Florida Bar No. 0493767
                                                  bfernandez@hinshawlaw.com
                                                  HINSHAW & CULBERTSON LLP
                                                  2525 Ponce de Leon Blvd., 4th Floor
                                                  Coral Gables, FL 33134
                                                  Telephone: 305-358-7747
                                                  Facsimile: 305-577-1063
                                                  Attorneys for Defendant NCC BUSINESS
                                                  SERVICES, INC.



                                                 4
                                                                                    303368658v1 1599
           Case 3:19-cv-00303-TJC-JRK Document 1 Filed 03/14/19 Page 5 of 5 PageID 5


Fernandez, Barbara

From:                             Hammond, Paul <hammond@litchfieldcavo.com>
Sent:                             Thursday, March 07, 2019 5:02 PM
To:                               David Shaver
Cc:                               Jeffrey Turner
Subject:                          RE: Lacey Peacock Lawsuit


David,

Upon further discussions with my client, she has granted me the authority to advise you Bentley Green affirmatively
consents to your removal request. So fire away with same.

Regards,

Paul L. Hammond
LITCHFIELD CAVO LLP
5201 W. Kennedy Boulevard
Suite 450
Tampa, Florida 33609
813‐579‐9788 x243 (Direct)
813‐289‐0690 (Main)
813‐289‐0692 (Fax)
hammond@litchfieldcavo.com
www.litchfieldcavo.com




                                                            1
